Citation Nr: 1744877	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent from June 1, 2009 through November 16, 2010, and from September 1, 2011 for Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion, on a schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, which denied an increased rating in excess of 10 percent from June 1, 2009 for the Veteran's right wrist disability.  

In the October 2009 rating decision, the RO granted a 100 percent rating based upon surgical treatment necessitating convalescence from March 3, 2009 through June 1, 2009.  Furthermore, in a May 2011 rating decision, the RO granted the Veteran a 100 percent disability rating from November 16, 2010 through September 1, 2011, based upon surgical treatment necessitating convalescence.  Thereafter, a 10 percent rating was continued.  As this represents a maximum award of benefits for those time periods, the Board will not review those staged ratings. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  

In July 2015, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  Additionally, the Board referred the claim to the Director of Compensation Service for consideration of an extraschedular evaluation.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In a November 2015 rating decision, the RO implemented a combined rating of 20 percent for the Veteran's Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion.  This consists of a 10 percent schedular rating and a 10 percent extraschedular rating.  

The issue of entitlement to an extraschedular rating in excess of the 10 percent assigned for the Veteran's right wrist has been raised by the record.  See January 2017 appellate brief.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

From June 1, 2009 through November 16, 2010, and from September 1, 2011, the Veteran's Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion was characterized by fusion of the wrist in a position other than in 20 to 30 degrees of dorsiflexion.


CONCLUSION OF LAW

The criteria for a rating of 40 percent on a schedular basis from June 1, 2009 through November 16, 2010, and from September 1, 2011, for Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5214-5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the increased rating claim and an extraschedular rating for the Veteran's right wrist disability.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Laws and Regulations - Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2016).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2016).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

With regards to ratings claims, wrist disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5214 and 5215 (Musculoskeletal system - the wrist); DC 5010 (arthritis due to trauma); and DC 5003 (degenerative arthritis).  

The Board initially notes that the Veteran is right hand dominant, and therefore, the major rating applies for his right wrist disability.

The Veteran has been assigned 10 percent rating for his right wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5214.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings, is rated under degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When limitation of motion at the joint involved is noncompensable, a 10 percent rating is warranted.  As the Veteran has already been assigned a compensable rating for his wrists, this provision is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5215, limitation of motion of the wrist, provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Diagnostic Code 5214, ankylosis of the wrist, is the only other diagnostic code which specifically references the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In reading the rating criteria, favorable ankylosis is defined as ankylosis between 20 and 30 degrees dorsiflexion, and warrants a 30 percent rating for the major side.  A 40 percent is warranted for ankylosis in any position other than favorable, meaning any position other than dorsiflexion between 20 and 30 degrees and other than those positions contemplated by unfavorable ankylosis.  A 50 percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis is rated as loss of use of hands under 38 C.F.R. § 4.71a, DC 5125. 

In March 2009, the Veteran underwent right wrist surgery involving extensive synovectomy with removal of fascia and placement of an antibiotic spacer and dorsal bridging plate.  A follow-up surgery in April 2009 removed the spacer and an arthrodesis with bone graft was performed. 

In an October 2009 VA examination report, the VA examiner found that the right wrist was fused in 10 degrees of dorsiflexion and neutral with respect to ulnar or radial deviation.  The examiner found that this surgically ankylosed position was the optimal position for wrist fusion.  

In the October 2009 rating decision, the RO noted that the "right wrist [was] ankylosed in a favorable 10 degrees of dorsiflexion and neutral to ulnar or radial deviation, which is noted as an optimal position for wrist fusion."

In November 2010, the Veteran required another wrist surgery due to hardware failure.  The plate and screws were removed and the arthrodesis was revised, which included another bone graft.  In April 2011, the Veteran was placed on permanent work restrictions and advised that his remaining implant would likely require future surgeries.  

The Veteran was afforded a VA examination in October 2015.  The Veteran reported flare-ups resulting in functional loss, including right wrist/hand pain, right hand numbness/paresthesia and an inability to push, pull, or perform fine movements like picking up paper or small objects from the floor.  The Veteran stated that he is limited to lifting one pound with his right hand per his surgeon's advice.  The examiner found range of motion was limited due to the presence of hardware and fusion of the right wrist, with palmar flexion limited to 30 degrees, dorsiflexion to zero degrees, and ulnar and radial deviation limited to 5 degrees each.  The examiner noted that the limited range of motion itself contributed to functional loss due to pain and discomfort, with pain being reported in all four ranges of motion.  There was evidence of pain in weight-bearing and slight tenderness on palpation of the right wrist.  The Veteran was not able to perform repetitive use testing due to range of motion being limited by the hardware and fusion.  However, the examiner did find that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use of a period of time.  The examiner noted that in addition to the limited range of motion, the Veteran was also having atrophy of his right upper extremity due to disuse of his right wrist, but found that there was no ankylosis of his right wrist and that he would not be better served by amputation.  The examiner noted that the Veteran's right arm was two centimeters shorter than his left.  X-ray studies revealed degenerative/traumatic arthritis in the right wrist.  The examiner concluded that the major change in the Veteran's functionality was the Veteran's need to change jobs from an aviation sheet metal mechanic to current motorcycle salesman, which had markedly affected and reduced his earning capacity.    

The Board finds that the October 2009 examination report reflects that the Veteran's wrist was fused, or surgically ankylosed, in a position of 10 degrees dorsiflexion, which is a position other than favorable of 20 to 30 degrees dorsiflexion.  Therefore, his wrist disability warrants a 40 percent rating on a schedular basis under DC 5214 from June 1, 2009 through November 16, 2010.  A higher rating is not warranted under DC 5214, as there is no evidence of record that the Veteran's wrist was ankylosed in an unfavorable position of palmar flexion or with ulnar or radial deviation.  As higher ratings are not available under DC 5215 or 5010, analysis under these codes is not warranted. 

The Board finds that the October 2015 VA examiner's findings that the Veteran's wrist was fused but lacked ankylosis to be contradictory with itself and the previous opinion.  As the Veteran's wrist is surgically ankylosed, it is possible that the examiner considered range of motion along another joint line or movement of the Veteran's fingers when the examiner found that the Veteran's wrist range of motion was limited to 30 degrees dorsiflexion due to the fusion.  However, the Board notes that both examiners found that the Veteran's wrist was fused.  As the Veteran's wrist remains fused, or surgically ankylosed, the Board finds that a 40 percent rating is warranted on a schedular basis as the Veteran's wrist was fused in a position other than favorable of 20 to 30 degrees dorsiflexion.  A higher rating is not warranted, as there is no evidence of record that the Veteran's wrist was fused in an unfavorable position of palmar flexion or with ulnar or radial deviation.

The Board notes that the October 2015 VA examination report reflects that the Veteran was experiencing right hand numbness and/or paresthesia.  The Director of Compensation Service found that a separate 20 percent extraschedular rating was warranted under DC 8513.  See November 2015 Administrative Decision.  As the Veteran has not filed a notice of disagreement or appealed this rating decision to the Board, the Board will not review it at this time.



ORDER

Entitlement to a rating of 40 percent on a schedular basis from June 1, 2009 through November 16, 2010, and from September 1, 2011 for Keinbock's disease of the right wrist, with arthritis, carpectomy and styloidectomy, status post fusion, is granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


